Citation Nr: 9925856	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-03 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependent's Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from July 1943 
to March 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied service 
connection for the cause of the veteran's death. 


REMAND

VA regulations provide that a "service-connected disability 
will be considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b) (1998).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(1), (3) (1998).  

The original death certificate indicated that the veteran 
died in July 1997, at the age of 72.  The immediate cause of 
death was "aspiration" due to "gastro-bleeder."  Acute 
emphysema was listed as a significant condition contributing 
to death but not resulting in the underlying cause of death.  
In March 1998 the coroner submitted an amended death 
certificate which stated that the immediate cause of death 
was aspiration due to gastro-bleeder.  However the coroner 
changed block number 26 to read "Chronic treatment of UTI 
with chronic steroid" as a significant condition 
contributing to death but not resulting in the underlying 
cause of death. 

In September 1998 the appellant's representative submitted an 
informal brief.  In this brief the representative asserted 
that the RO had not adjudicated whether the veteran's 
emphysema and/or chronic obstructive pulmonary disease (COPD) 
should have been service connected.  In deciding the claim 
for service connection for the cause of the veteran's death, 
the Board must also consider whether the disabilities that 
caused the veteran's death may be service-connected. 

In the present case the representative has asserted the claim 
that the veteran smoked during service and that as such the 
issue for service connection for emphysema and COPD as a 
result of tobacco use and nicotine dependence use should have 
been considered.  See, VAOGCPREC 2-93 and 19-97.  

The appellant's representative has also requested that 
complete copies of all of the veteran's VA treatment records 
be obtained.  Specifically, the representative notes that the 
recent VA medical records obtained consist mostly of 
discharge summaries.  This should be done.

Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing.  The 
case is REMANDED to the RO for the following development:

1.  The appellant should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where the veteran had received medical 
treatment.  Subsequently, and after 
securing the proper authorizations where 
necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the appellant which are not 
already on file.  The RO should 
specifically obtain complete copies of 
all the records of any treatment at VA 
facilities which are not already on file.   
All information obtained should be made 
part of the file.  

2.  Subsequently, the RO should consider 
the issues on appeal.  In this regard,  
the RO should give full consideration to 
whether the veteran's emphysema and/or 
chronic obstructive pulmonary disease 
(COPD) should have been service 
connected.  Specifically, should service 
connection for emphysema and COPD have 
been granted as a result of tobacco use 
and nicotine dependence use should have 
been considered.  See, VAOGCPREC 2-93 and 
19-97.  If, the RO finds that a medical 
opinion is required based on the 
complexity of medical issues presented, 
then the appropriate medical opinion 
should be requested.  


Once the foregoing has been accomplished and, if the 
appellant remains dissatisfied with the outcome of the 
adjudication of the claim, both the appellant and her 
representative should be furnished a supplemental statement 
of the case covering all the pertinent evidence, law and 
regulatory criteria.  They should be afforded a reasonable 
period of time in which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the appellant and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

Further adjudication of the question involving service 
connection for the cause of the veteran's death will be 
postponed until the remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).







	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


